Title: From Mercy Otis Warren to Abigail Smith Adams, 23 July 1813
From: Warren, Mercy Otis
To: Adams, Abigail Smith



My dear Mrs Adams,
Plymouth July 23d 1813—

Our mutual Friend Mrs Cushing called upon me a few days since and informed me that she expects you at Scituate in a short time.— Have you not in contemplation a design to extend your rout as far as Plymouth? I need not say it would give me great pleasure to see you, here before Mrs Smith can rationally be expected at Quincy. I most sincerely wish she may safely arrive there in due season, and that she may long live there beneath the smile of her earthly parents before she is summoned to the arms of her heavenly father.—How mixed is your lot as well as mine!—You look with rapture to a distant part of the globe on your worthy son and anticipate his return crowned with prosperity and honor, while you turn your anxious eye to a nearer distance and stand trembling, least you should not meet your dear, your amiable, your excellent daughter.—She has few friends that love her like myself—therefore, name me to her when you write again.—
My afflicted Son, after whose health you so tenderly enquire, has gained some strength within a week—has been able to ride out several times—but is very feeble—of his wounded eye I dare not say much—it remains doubtful whether he may again recover sight—to me there is little hope of a perfect restoration of the optics to former usefulness.—He has suffered excruciating pain, sleepless nights and wearisome days.— Do we not both suffer more for the inflictions of pain on our children, than for ourselves when our tottering fabrics are attacked?—
With thanks I return a letter from your Son—I read it with pleasure, and anticipate amusement, information, and delight, from your kind attention in permitting me to participate in such a pleasing correspondence—I think Mr Adams’s Letters, from the aspect of public affairs, will be more and more interesting, and I hope our British friends will soon transmit some of them to you, if you do not receive them in some other way.—
A very fine British Brig—prize to a New York Privateer was brought in here Yesterday—her cargo is very valuable—we hope the pirates on our coast will not think it worth while to hunt after her to the borders of the Plymouth Rock.—
The respects of my family to yours accompany my feelings of regard in the pleasant epistolary intercourse which, so long as she is able to dictate a sentence, will be cherished and supported by, your feble friend
Mercy Warren—